FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 ForFebruary 24, 2011 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk The Group’s balance sheet composition is a function of the broad array of product offerings and diverse markets served by its Core divisions. The structural integrity of the balance sheet is augmented as needed through active management of both asset and liability portfolios. The objective of these activities is to optimise liquidity transformation in normal business environments while ensuring adequate coverage of all cash requirements under extreme stress conditions. Diversification of the Group’s funding base is central to the liquidity management strategy. The Group’s businesses have developed large customer franchises based on strong relationship management and high quality service. These customer franchises are strongest in the UK, US and Ireland but extend into Europe, Asia and Latin America. Customer deposits provide large pools of stable funding to support the majority of the Group’s lending. It is a strategic objective to improve the Group’s loan to deposit ratio to 100%, or better, by 2013. The Group also accesses professional markets funding by way of public and private debt issuances on an unsecured and secured basis. These debt issuance programmes are spread across multiple currencies and maturities to appeal to a broad range of investor types and preferences around the world. This market based funding supplements the Group’s structural liquidity needs and in some cases achieves certain capital objectives. The table below shows the composition of primary funding sources, excluding repurchase agreements. 31 December 2010 30 September 2010 31 December 2009 £m % £m % £m % Deposits by banks - cash collateral - other Debt securities in issue - commercial paper - certificates of deposits - medium-term notes and other bonds - covered bonds - - - other securitisations Subordinated liabilities Total wholesale funding Customer deposits - cash collateral - other Total customer deposits Total funding Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Key points · The Group has continued to reduce reliance on wholesale funding and diversify funding sources. Deposits by banks reduced by 18% in Q4 2010 and 43% since 31 December 2009. · The Group has increased the proportion of its funding from customer deposits during 2010, from 51% at 31 December 2009 to 58% at 31 December 2010. · The Group was able to reduce short-term wholesale funding by £93 billion from £250 billion to £157 billion (including £63 billion of deposits from banks) during the year and from £178 billion at 30 September 2010 (including £77 billion of deposits from banks). Short-term wholesale funding excluding derivative collateral decreased from £216 billion at 31 December 2009 to £129 billion at 31 December 2010. The table below shows the Group’s debt securities and subordinated liabilities by remaining maturity. Debt securities in issue Subordinated liabilities Total £m £m £m % 31 December 2010 Less than 1 year 1-5 years More than 5 years 30 September 2010 Less than 1 year 1-5 years More than 5 years 31 December 2009 Less than 1 year 1-5 years More than 5 years Key points · The Group has improved its funding and liquidity position by extending the average maturity of debt securities in issue. · The proportion of debt instruments with a remaining maturity of greater than one year has increased in 2010 from 50% at 31 December 2009 to 61% at 31 December 2010. Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Long-term debt issuances The table below shows debt securities issued by the Group with an original maturity of one year or more. The Group also executes other long-term funding arrangements (predominately term repurchase agreements) not reflected in the tables below. Year ended 31 December Quarter ended 31 March 30 June 30 September 31 December £m £m £m £m £m Public - unsecured - secured - Private - unsecured Gross issuance Year ended 31 December Quarter ended 31 March 30 June 30 September 31 December £m £m £m £m £m Public - unsecured - - unsecured: guaranteed Private - unsecured - unsecured: guaranteed - Gross issuance Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk: Long-term debt issuances (continued) The table below shows the original maturity and currency breakdown of long-term debt securities issued in 2010. £m % Original maturity 1-2 years 2-3 years 3-4 years 4-5 years 5-10 years > 10 years Currency GBP EUR USD Other Key points · Term debt issuances exceeded the Group’s original plans of £20-£25 billion in 2010 as investor appetite for both secured and unsecured funding allowed the Group to accelerate plans to extend the maturity profile of its wholesale funding. · Execution was strong across G10 currencies and diversified across the yield curve. · There were term issuances of £4.5 billion in 2011 to date. Credit Guarantee Scheme The table below shows the residual maturity of the Group’s outstanding term funding issued under the UK Government’s Credit Guarantee Scheme at 31 December 2010. Residual maturity £m % Q1 2011 Q2 2011 Q4 2011 Q1 2012 Q2 2012 Key points · The Group had £41.5 billion term funding outstanding at 31 December 2010 (2009 - £45.2 billion) of which £20.1 billion matures in 2011. · The Group’s funding plan for 2011 incorporates these maturities along with other structural balance sheet changes. Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Special Liquidity Scheme The Group does not use the Special Liquidity Scheme (SLS) to fund its business activities. The Group’s outstanding liabilities under the SLS are used to fund elements of its liquidity portfolio. Balances under the SLS continued to reduce in 2010. Liquidity portfolio The table below shows the composition of the Group’s liquidity portfolio. The Group has refined the presentation of this portfolio. Treasury bills and other government bonds which were previously reported under the Central Group Treasury portfolio, as well as unencumbered collateral and other liquid assets are now included in their respective asset classes. 31 December 30 September 30 June 31 December Liquidity portfolio £m £m £m £m Cash and balances at central banks Treasury bills Central and local government bonds (1) - AAA rated governments (2) - AA- to AA+ rated governments - governments rated below AA - local government Unencumbered collateral (3) - AAA rated - below AAA rated and other high quality assets Total liquidity portfolio Notes: Includes FSA eligible government bonds of £34.7 billion at 31 December 2010. Includes AAA rated US government guaranteed agencies. Includes secured assets eligible for discounting at central banks, comprising loans and advances and debt securities. Key points · The Group’s liquidity portfolio increased by £4 billion to £155 billion in the quarter, as the Group increased its holdings of highly rated sovereign securities. The liquidity portfolio at the end of 2009 reflected the build up of liquid assets as a prudent measure ahead of the legal separation of RBS N.V. and ABN AMRO in April 2010.Following the successful separation, the liquid assets and associated short-term wholesale funding were managed down to business as usual levels. · The Group has maintained its liquidity portfolio at or near its strategic target of £150 billion. The final level of the portfolio will be influenced by balance sheet size, maturity profile and regulatory requirements. · The Group anticipates that the composition of the liquidity portfolio will vary over time based on changing regulatory requirements and internal evaluation of liquidity needs under stress. Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Funding and liquidity metrics The Group continues to improve and augment funding and liquidity risk management practices in light of market experience and emerging regulatory and industry standards. The Group monitors a range of funding and liquidity indicators for the consolidated Group as well as its principal subsidiaries. These metrics encompass short and long-term liquidity requirements under stress and normal operating conditions. Two important structural ratios are described on the following pages. The table below shows the Group’s net stable funding ratio estimated by applying the Basel III guidance issued in December 2010. This measure seeks to show the proportion of structural term assets which are funded by stable funding including customer deposits, long-term wholesale funding, and equity. 31 December 2010 30 September 2010 31 December 2009 ASF(1) ASF(1) ASF(1) Weighting £bn £bn £bn £bn £bn £bn % Equity 76 76 77 77 80 80 Wholesale funding > 1 year Wholesale funding < 1 year - Derivatives - Repurchase agreements - Deposits - Retail and SME - more stable 90 - Retail and SME - less stable 51 41 51 41 50 40 80 - Other 99 50 Other (2) 98 - Total liabilities and equity Cash 57 - 61 - 52 - - Inter bank lending 58 - 60 - 49 - - Debt securities: - < 1 year 43 - 45 - 69 - - - central and local governments AAA to AA- > 1 year 89 4 95 5 84 4 5 - other eligible bonds > 1 year 75 15 79 16 87 17 20 - other bonds > 1 year 10 10 7 7 9 9 Derivatives - Reverse repurchase agreements 95 - 93 - 76 - - Customer loans and advances - < 1 year 63 75 77 50 - residential mortgages >1 year 94 92 89 65 - retail loans > 1 year 22 19 22 19 24 20 85 - other> 1 year Other (3) 96 96 Total assets Undrawn commitments 13 13 14 5 Total assets and undrawn commitments Net stable funding ratio 101% 97% 89% Risk and balance sheet management (continued) Balance sheet management: Funding and liquidity risk (continued) Funding and liquidity metrics (continued) Notes: Available stable funding. Deferred tax, insurance liabilities and other liabilities. Prepayments, accrued income, deferred tax and other assets. Prior periods have been revised to reflect the Basel III guidance. Key points · The Group’s estimated net stable funding ratio improved to 101% at 31 December 2010, from 89% at 31 December 2009 and 97% at 30 September 2010, primarily due to a decrease in wholesale funding with maturity of less than one year and a reduction in customer loans. · The Group’s net stable funding ratio calculation will continue to be refined over time in line with regulatory developments. The table below shows quarterly trends in the loan to deposit ratio and customer funding gap. Loan to deposit ratio (1) Customer funding gap (1) Group Core Group % % £bn 31 December 2010 96 74 30 September 2010 30 June 2010 31 March 2010 31 December 2009 30 September 2009 30 June 2009 31 March 2009 31 December 2008 Note: Excludes repurchase agreements and bancassurance deposits to 31 March 2010 and loans are net of provisions. Key points · The Group’s loan to deposit ratio improved significantly by 900 basis points in the fourth quarter 2010 to 117%. The customer funding gap narrowed by £33 billion in the fourth quarter 2010 and £68 billion over the year, to £74 billion at 31 December 2010, due primarily to a reduction in Non-Core customer loans and increased customer deposits. · The loan to deposit ratio for the Group’s Core business at 31 December 2010 improved to 96% from 104% at 31 December 2009. · It is a strategic objective to improve the Group’s loan to deposit ratio to 100%, or better, by 2013. Risk and balance sheet management (continued) Balance sheet management: Interest rate risk The tables below show the structural interest rate VaR for the Group’s retail and commercial businesses and other non-traded portfolios by currency. Average Period end Maximum Minimum £m £m £m £m 31 December 2010 31 December 2009 31 December 31 December £m £m EUR GBP USD Other Key points · Interest rate exposure at 31 December 2010 was slightly lower than at the end of 2009. The exposure in 2010 was on average 33% below the average for 2009. · In general, actions taken throughout 2010 to mitigate earnings sensitivity from interest rate movements were executed in US dollars, hence the year on year shift in VaR by currency. Sensitivity of net interest income The Group seeks to mitigate the effect of prospective interest rate movements which could reduce future net interest income through its management of market risk in the Group’s retail and commercial businesses, whilst balancing the cost of such hedging activities on the current net revenue stream. Hedging activities also consider the impact on market value sensitivity under stress. The following table shows the sensitivity of net interest income over the next twelve months to an immediate up and down 100 basis points change to all interest rates.In addition the table includes a 100 basis point steepening and flattening of the yield curves over a one year horizon. 31 December 31 December £m £m + 100bp shift in yield curves – 100bp shift in yield curves Steepener Flattener Key points · The Group executed transactions in 2010 to reduce the exposure to rising rates related to capital raised in December 2009. · Actions taken during the year increased the current base level of net interest income, while reducing the Group’s overall asset sensitivity. Risk and balance sheet management (continued) Balance sheet management: Structural foreign currency exposures The Group does not maintain material non-trading open currency positions other than the structural foreign currency translation exposures arising from its investments in foreign subsidiaries and associated undertakings and their related currency funding. The table below details the Group’s structural foreign currency exposures. Net assets of overseas operations RFS Holdings minority interest Net investments in foreign operations Net investment hedges Structural foreign currency exposures pre-economic hedges Economic hedges (1) Residual structural foreign currency exposures £m £m £m £m £m £m £m 31 December 2010 US dollar 2 Euro 33 Other non-sterling - 31 December 2009 US dollar Euro Other non-sterling - Note: The economic hedges represent US dollar and euro preference shares in issue that are treated as equity under IFRS, and do not qualify as hedges for accounting purposes. Key points · Changes in foreign currency exchange rates will affect equity in proportion to the structural foreign currency exposure. A 5% strengthening in foreign currencies against sterling would result in a gain of £1,270 million (31 December 2009 - £980 million) recognised in equity, while a 5% weakening in foreign currencies would result in a loss of £1,150 million (31 December 2009 - £880 million) recognised in equity. · Structural foreign currency exposures have increased in sterling terms due to exchange rate movements and reduced hedging. The increased exposures more effectively offset retranslation movements in RWAs, reducing the sensitivity of the Group’s capital ratios to exchange rate movements. Signatures  Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.
